


Exhibit 10.2




REPRO MED SYSTEMS, INC.




2015 STOCK OPTION PLAN




NONQUALIFIED STOCK OPTION AWARD




This NONQUALIFIED STOCK OPTION AWARD (this “Agreement”), dated as of October 12,
2018 (the “Date of Grant”), is delivered by Repro Med Systems, Inc., a New York
corporation (the “Company”), to Daniel S. Goldberger (the “Grantee”).




The Company’s 2015 Stock Option Plan (the “Plan”) provides for the grant of
nonqualified stock options to purchase shares of common stock, par value $0.01
per share, of the Company (“Company Stock”).  The Company and Grantee have
entered into that certain Employment Agreement dated as of October 12, 2018 (the
“Employment Agreement”), which sets forth the terms and conditions pursuant to
which Grantee will provide services to the Company.  The Stock Option Committee
of the Board of Directors of the Company (the “Committee”), which currently
consists of the full Board of Directors, has decided to make a nonqualified
stock option grant to encourage the Grantee to contribute materially to the
growth of the Company, thereby benefiting the Company’s stockholders, and
aligning the economic interests of the Grantee with those of the stockholders.
 A copy of the Plan is attached to this Agreement.  All capitalized terms not
otherwise defined in this Agreement shall have the meaning ascribed to such
terms in the Plan.




NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:




1.         Grant of Option.  Subject to the terms and conditions set forth in
this Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase 500,000 shares of Company
Stock (“Shares”) at an exercise price of $1.57 per Share (the “Strike Price”).




2.         Exercisability of Option.  The Option shall become exercisable on the
following dates, if the Grantee has been continuously employed  as an officer,
director or consultant of the Company (the “Employment” or “Employed”) on the
applicable vesting date (each, a “Vesting Date”): 100,000 Shares shall vest on
the Date of Grant (the “Vesting Commencement Date”), and the remaining Shares
shall vest as follows: 25,000 Shares at the end of each successive three (3)
month period commencing with the three month period beginning on the first day
of the month following the Vesting Commencement Date, provided the Grantee is
still so Employed by the Company on the respective Vesting Date. The Option
shall be fully exercisable in the event of a Change in Control during Grantee’s
Employment, or in the event of Grantee’s termination without Cause by the
Company subsequent to a Special Meeting, within the meaning of Section 4(e) of
Grantee’s Employment Agreement with the Company dated as of the Date of Grant.




The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option.




- 1 -

--------------------------------------------------------------------------------




3.         Option Term.




(a)        The Option shall have a term of  ten (10) years from the Date of
Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.




(b)        If the Grantee’s Employment with the Company  terminates without
cause (as determined by the Committee in its sole discretion) and for any reason
other than death or disability, the then vested portion of the Option shall
continue to be exercisable until the earlier of the 90th day after the date of
the Grantee’s termination or the date the Option expires by its terms.  The
portion of the Option not vested as of the date of such termination of
Employment shall expire as of such date and shall not be exercisable.




If the Grantee’s Employment with the Company  is terminated by the Company for
cause (as determined by the Committee in its sole discretion), the Option shall
expire on the date of such termination, and no portion shall be exercisable
after the date of such termination.




In the event of the Grantee’s termination of Employment due to death or
disability during Employment with the Company, the vested portion of the Option
shall continue to be exercisable until the earlier of (i) the date the Option
expires by its terms and (ii) 12 months after the date of such termination.




In the event of the Grantee’s death occurs after Employment termination but
during the 90 day period following such termination , the vested portion of the
Option shall continue to be exercisable until the earlier of (i) the date the
Option expires by its terms and (ii) the first anniversary of the Grantee’s
death.




4.         Exercise Procedures.  




(a)       Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice to exercise in the manner provided in this Agreement, specifying the
number of Shares as to which the Option is to be exercised and tendering payment
for such Shares.  The Grantee shall pay an amount equal to the Strike Price
multiplied by the number of Shares as to which the Option is to be exercised
(the “Exercise Price”) (i) by certified or official bank check (or the
equivalent thereof acceptable to the Company); or (ii) with the consent of the
Committee, by delivery of shares of Common Stock acquired at least six months
prior to the option exercise date and having a Fair Market Value (determined as
of the exercise date) equal to all or part of the Exercise Price and a certified
or official bank check (or the equivalent thereof acceptable to the Company) for
any remaining portion of the Exercise Price, or (iii) by a “cashless” or “net”
exercise method approved by the Committee.




(b)       The Company’s obligation to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules and regulations and also to such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.  The
Company may require that the Grantee (or other person  having the right to
exercise the Option) represent that the Grantee (or such other person) is
purchasing Shares for




- 2 -

--------------------------------------------------------------------------------




his/her own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.  




(c)       All obligations of the Company under this Agreement shall be subject
to the rights of the Company as set forth in the Plan to withhold amounts
required to be withheld for any taxes, if applicable.  Subject to Committee
approval, the Grantee may elect to satisfy any tax withholding obligation of the
Company with respect to the Option by having Shares withheld from delivery
having a value equal to the amount of the tax withheld.  The election must be in
a form and manner prescribed by the Committee and shall be subject to the prior
approval of the Committee.




5.         Restrictions on Exercise.  Except as the Committee may otherwise
permit pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.




6.         Grant Subject to Plan Provisions.  This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant and
exercise of the Option are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the Shares,
(c) changes in capitalization of the Company and (d) other requirements of
applicable law.  The Committee shall have the discretionary authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.




7.         Restrictions on Sale or Transfer of Shares.




(a)       The Grantee agrees that he or she shall not sell, transfer, pledge,
donate, assign, mortgage, hypothecate or otherwise encumber the Shares
underlying the Option unless the Shares are registered under the Securities Act
of 1933, as amended (the “Securities Act”), or the Company is given an opinion
of counsel reasonably acceptable to the Company that such registration is not
required under the Securities Act.




(b)       As a condition to receive any Shares upon the exercise of the Option,
the Grantee agrees to be bound by the Company’s policies regarding the
limitations on the transfer of such Shares, and understands that the Grantee
will be prohibited from selling, transferring, pledging, donating, assigning,
mortgaging, hypothecating or otherwise encumbering the Shares.




8.         No Employment or Other Rights.  The grant of the Option shall not
confer upon the Grantee any right to be retained by or in the service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Grantee’s service at any time.  The right of the Company to
terminate at will the Grantee’s service at any time for any reason is
specifically reserved.




- 3 -

--------------------------------------------------------------------------------




9.         No Stockholder Rights.  Neither the Grantee, nor any person entitled
to exercise the Option, shall have any of the rights and privileges of a
stockholder with respect to the Shares subject to the Option, until certificates
for Shares have been issued upon the exercise of the Option.




10.       Assignment and Transfers.  Except as the Committee may otherwise
permit pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void.  The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates.  This Agreement may be assigned by the Company without the Grantee’s
consent.




11.       Applicable Law.  The validity, construction, interpretation and effect
of this instrument shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to the conflicts of laws
provisions thereof.




12.       Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the Chief Financial Officer at the
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Company, or to
such other address as the Grantee may designate to the Company in writing.  Any
notice shall be delivered by hand, or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.




[SIGNATURE PAGE FOLLOWS]




- 4 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.




Repro Med Systems, Inc.










By: /s/ Joseph M. Manko, Jr.

Name:  Joseph M. Manko, Jr.

Title:    Lead Director







I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement.  I hereby further agree that all of
the decisions and determinations of the Committee shall be final and binding.










Grantee: /s/ Daniel S. Goldberger

Daniel S. Goldberger




- 5 -

--------------------------------------------------------------------------------